Citation Nr: 1426943	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  13-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

 A.J. Tracy, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service.

2.  Symptoms of bilateral sensorineural hearing loss did not begin during service and were not chronic during service.

3.  Symptoms of bilateral sensorineural hearing loss were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

4.  The Veteran's bilateral sensorineural hearing loss is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) included providing notice of: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

This matter was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing an FDC, a veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.

In this case, the Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the VCAA duty to notify.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, a VA examination from April 2012, and the Veteran's statements.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  Specifically, the findings and opinions provided in the April 2012 VA examination report consider all the pertinent evidence of record (the STRs, a comprehensive audiology examination of the Veteran, and the Veteran's lay statements), and include rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)).  

In this case, sensorineural hearing loss (as an organic diseases of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The Court has held that a veteran may establish the required nexus between the current hearing loss disability and the term of military service if he can show that his hearing loss disability resulted from acoustic trauma.  Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  Hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).
Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the evidence supports the finding that the Veteran engaged in combat.  In particular, the Veteran's DD Form 214 reveals that, among other awards, he was the recipient of the Purple Heart.  The Veteran also provided lay statements attesting to noise exposure during combat.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service Connection for Bilateral Hearing Loss

In this case, the Veteran contends that he currently suffers from bilateral hearing loss as a result of in-service noise exposure from explosives used to destroy mines, riding in helicopters to landing zones, combat fire, and serving as a combat engineer, demolition expert, and "tunnel rat."  In the August 2013 statement associated with the Form 9, substantive appeal, the Veteran asserted that in 1968 he was near an ammunition dump explosion, which was so powerful that it knocked him off his feet.  In the April 2012 VA examination, the Veteran stated that, while in service, he was under a tank when the tank's gun discharged and that he had trouble hearing afterward.  

After a review of all the evidence, lay and medical, the Board first finds that the Veteran sustained acoustic trauma in active service.  As a demolition expert who is a "combat veteran," the Veteran was routinely exposed to loud noises of explosives and helicopters during service.  As such, the Board finds that the Veteran's competent, lay accounts of his duties in service and routine exposure to loud noises, including combat fire, are consistent with the circumstances, conditions, and hardships of his service, and are, therefore, credible.  See 38 U.S.C.A. §  1154(b); Libertine at 524; Collette, 82 F.3d at 392-94.  

The Board further finds that the Veteran has a current bilateral hearing loss "disability" that meets the criteria in 38 C.F.R. § 3.385, based on the April 2012 VA examination and accompanying audiometric test scores.  The April 2012 VA examination reveals the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
65
60
LEFT
40
50
60
70
70

The puretone average in the right ear was 50 decibels and the auditory thresholds for the frequencies of 500, 1000, 2000, 3000 and 4000 Hz were 26 decibels or greater.  The puretone average in the left ear was 58 decibels and the auditory thresholds for the frequencies of 500, 1000,  2000, 3000 and 4000 Hz were 26 decibels or greater.  Speech recognition ability in the right ear was 92 percent and 84 percent in the left ear.  The VA audiologist diagnosed bilateral sensorineural hearing loss.

The Board next finds that the evidence does not demonstrate chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service separation.  While there were threshold shifts at the 1000, 2000, and 4000 Hertz levels, service treatment records indicate that the Veteran's hearing acuity was within normal limits at service enlistment and separation.  The Veteran contended that he does not remember having the audiology test from March 4, 1969, and states that the audiology testing equipment used today is far more advanced than it would have been in 1969 where discharge testing was conducted on numerous GIs at the same time rather than giving personal time to evaluate each individual.  

Regardless of the Veteran's recollection and contention, he underwent an individual audiology test during a service separation examination in March 1969 upon discharge, which revealed normal hearing acuity.  Although the Veteran asserts that audiometric testing equipment has improved since 1969, he has not challenged the adequacy of the March 1969 audiometric results or the competency of the medical professional conducting the test.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

The evidence does not show that the Veteran reported experiencing symptoms of hearing loss during service or for many years thereafter.  Here, the Veteran has not asserted that he has had continuous symptoms of hearing loss since service separation.  At the April 2012 VA examination, the Veteran reported that he did not notice his hearing loss for a long time, however, his wife noticed.  The evidence also does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation as he was first diagnosed with sensorineural hearing loss in April 2012.  The first diagnosis of hearing loss was shown 43 years after service separation and the Veteran himself is unable to report when symptoms first manifested; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) for disabilities manifesting to 10 percent within one year of service, and 3.303(b) (for chronic symptoms in service or continuous symptoms since service), is not warranted.

On the question of nexus between current bilateral sensorineural hearing loss and the in-service noise exposure, while the Veteran is competent to report an in-service event that he believes caused injury and symptomatology related thereto, and is competent to report any symptoms of hearing loss that he experienced at any time, the Board finds the weight of the evidence is against a finding that the current bilateral hearing loss disability is causally related to the in-service noise exposure.  

The first competent evidence of bilateral hearing loss was in April 2012, approximately 43 years after service separation.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the lapse of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

In April 2012, the Veteran was afforded a VA audiology examination.  At that time, he reported post-service occupational noise exposure at the Sheriff's department, including weapons training with the use of hearing protection.  He also had his own small business selling small machine equipment such as lawn mowers, saws and blowers, but did not use protective equipment because there was not much noise.  During the April 2012 VA examination, the Veteran reported that he did not notice his hearing loss for a long time, however, his wife noticed it.  

After a review of the record, including the Veteran's medical history, and with consideration of the in-service noise exposure, the April 2012 VA examiner opined that bilateral hearing loss was less likely than not related to in-service acoustic trauma.  The VA examiner's rationale was that bilateral hearing was normal at service separation and the one significant change in hearing during military service was for the threshold of the 2000 Hertz frequency in the left ear, which the examiner explained is not a frequency commonly thought to be involved in hearing loss due to noise exposure.  The VA examiner's opinion is competent and probative medical evidence because it is factually accurate, as the VA examiner had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by sound, albeit brief, reasoning.

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's current bilateral hearing loss and active service, including no credible evidence of chronic symptoms of hearing loss in service, of hearing loss to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of hearing loss since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative medical opinion of record that directly addresses the likelihood of a relationship between the hearing loss and active service, to include in-service acoustic trauma, which was provided by the April 2012 VA examiner, does not establish the requisite nexus between the hearing loss and service on a direct basis, and weighs against the claim.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


